     Case 3:20-cv-02910-L Document 195-1 Filed 11/23/20            Page 1 of 2 PageID 2767



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                     §
U.S. COMMODITY FUTURES TRADING                       §
COMMISSION, et al.                                   §
                                                     §
                      Plaintiffs,                    §
                                                     §            CIVIL ACTION NO.
v.                                                   §              3 :20-CV-2910-L
                                                     §
TMTE, INC. a/k/a METALS.COM, CHASE                   §
METALS, INC., CHASE METALS, LLC,                     §
BARRICK CAPITAL, INC., LUCAS THOMAS                  §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,              §
and SIMON BATASHVILI,                                §
                                                     §
                      Defendants,                    §
                                                     §
TOWER EQUITY, LLC,                                   §
                                                     §
                      Relief Defendant.              §
                                                     §


                        ORDER FOR "SHOW CAUSE" HEARING

         On this date, the Court considered the Receiver's Emergency Motion for Show Cause

Hearing to Hold Defendant Lucas Asher in Civil Contempt, together with all supporting

evidence. The Court accordingly orders as follows:

         On - - - - - at _ _ _, _.m., Defendant Lucas Thomas Erb a/k/a Lucas Asher

a/k/a Luke Asher is ordered to appear in Courtroom 1546 of the United States District Court for

the Northern District of Texas, 1100 Commerce Street, Dallas, Texas 75242 and show just cause

why he should not be held in civil contempt for violating the Court's Order Granting Plaintiffs'

Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of Receiver, and
 Case 3:20-cv-02910-L Document 195-1 Filed 11/23/20            Page 2 of 2 PageID 2768



Other Equitable Relief and incarcerated until such time as he complies with the terms of the

Court's order.

       So Ordered.



Signed this _ _ _ _ _ day of November, 2020




                            UNITED STATES DISTRICT COURT JUDGE
